Order, Supreme Court, New York County (Carol R. Edmead, J.), entered on or about October 9, 2012, which, in this action alleging legal malpractice, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The evidence submitted by defendant attorney, while showing that he may not be liable for a large measure of the damages assessed against plaintiff, failed to establish as a matter of law that his alleged negligence was not the cause of at least some of those damages. In addition to the damage to the property of plaintiffs tenant, plaintiff was also assessed damages for wrongful eviction for which defendant may be held liable. We find no basis for holding defendant liable for any damages plaintiff incurred when its agents destroyed the tenant’s property. Concur — Tom, J.E, Friedman, Acosta and Moskowitz, JJ.